Citation Nr: 1645564	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer with erectile dysfunction from January 1, 2013.


REPRESENTATION

Veteran is represented by:  Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to March 1974 and from January 1977 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in February 2016, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In a January 2015 rating decision, service connection was granted for radiation colitis, secondary to the Veteran's service-connected prostate cancer.  As the Veteran has not disagreed with the evaluation or the effective date assigned for radiation colitis, that issue is not presently before the Board.  See 38 C.F.R. §§ 20.200, 20.201 (2015).  Therefore, this decision will only address residuals of prostate cancer other than radiation colitis.

The Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447, 448 (2009), the Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran testified at the November 2015 Board hearing that he stopped working his part-time job due to the constant threat of diarrhea.  The record shows that the Veteran's symptoms of rapid onset diarrhea are contemplated by the rating assigned for radiation colitis, which, as noted above, is not presently before the Board.  The Veteran is hereby advised that if he wishes to file a TDIU claim as it pertains to his radiation colitis or other service-connected disability, he should do so on the form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of prostate cancer have resulted in awakening to void five or more times per night, and there is no evidence of renal dysfunction, penile deformity, or urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of prostate cancer with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7522, 7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that action requested in the prior remand has been undertaken.  In letters dated March 2016 and May 2016, the RO requested authorizations for any private treatment providers who treated the Veteran for residuals of prostate cancer since 2012; however, no authorizations were received.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.   See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

In a June 2010 rating decision, service connection was granted for prostate cancer, and a 100 percent disability rating was assigned, effective March 31, 2010.  In an October 2012 rating decision, the RO reduced the Veteran's disability rating to 20 percent for residuals of prostate cancer with erectile dysfunction, effective January 1, 2013.  Thereafter, the Veteran perfected an appeal.  In a February 2016 decision, the Board denied restoration of a 100 percent disability rating for active prostate cancer, but granted a 40 percent rating for residuals of prostate cancer beginning January 1, 2013.  The Board remanded the issue of entitlement to a rating in excess of 40 percent for residuals of prostate cancer in order to obtain any outstanding records of treatment since 2012.  Thereafter, the Veteran did not submit or request that VA obtain additional treatment records.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Malignant neoplasms of the genitourinary system are evaluated under the criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528, which provides one disability level - 100 percent - for active disease.  A Note to Diagnostic Code 7528 states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory    VA examination at the expiration of six months.  Any change in evaluation based   on that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (reduction in evaluation - compensation).  If there has been no local recurrence or metastasis, residuals are rated based on voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Voiding dysfunction and renal dysfunction are evaluated under the criteria set forth in 38 C.F.R. § 4.115a.  The Veteran is currently in receipt of a 40 percent disability rating for urinary frequency, which is the maximum schedular rating available for urinary frequency.  

With respect voiding dysfunction, a 60 percent rating is assigned for urine leakage requiring the use of an appliance or the wearing of absorbent materials that must    be changed more than four times per day.  This is the maximum schedular rating available for voiding dysfunction.  38 C.F.R. § 4.115a.

With respect to renal dysfunction, a 60 percent rating is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  38 C.F.R.     § 4.115a.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight gain, or limitation of exertion.  Id.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80 mg%, or, creatinine more than 8 mg%, or, markedly decreased function of kidney or other organ systems, especially cardiovascular, a 100 percent evaluation is warranted.  Id.

The Board notes the Veteran is in receipt of a separate compensable rating for radiation colitis, and symptoms associated with that disability cannot be considered when evaluating the prostate cancer with erectile dysfunction.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

During the November 2015 Board hearing, the Veteran testified that he experienced symptoms of urinary frequency and urinary leakage, for which he wore absorbent pads that he changed once a day.  He also stated that he stopped traveling, serving as a military escort, and working part-time at a funeral home due to the constant threat of diarrhea.  

A March 2012 VA examination report indicates that the Veteran had voiding dysfunction resulting in urinary leakage and requiring absorbent material which must be changed less than two times per day, but did not require the use of an appliance.  The Veteran's voiding dysfunction did not cause signs or symptoms of obstructed voiding.  There was no history of recurrent symptomatic urinary tract      or kidney infections.  The Veteran exhibited erectile dysfunction, but no penile deformity.  The examiner indicated that the Veteran's prostate cancer did not result in any other residual conditions or complications and did not affect his ability to work.  

In an August 2012 written statement, the Veteran reported awakening to void a minimum of three to five times per night.  He stated that he wore absorbent materials when he was unable to easily access a restroom.  

An August 2012 written statement from the Veteran's spouse indicates that the constant threat of explosive diarrhea and other digestive problems resulting from radiation have caused the Veteran to alter many aspects of his life, such as traveling.  Additionally, she reported a loss of intimacy due to erectile dysfunction. 

An August 2012 letter from the Veteran's private urologist indicates that the Veteran's prostate cancer and resulting treatments have produced symptoms including urinary frequency, urgency, and nocturia, as well as chronic diarrhea, erectile dysfunction, low energy, weight gain, erectile dysfunction, decreased libido, and hot flashes.  The treatment provider noted that these problems have made it difficult for the Veteran to be employed in any capacity.  

An August 2014 VA examination report indicates that the Veteran had voiding dysfunction, which resulted in urinary leakage, but did not require the wearing of absorbent material or the use of an appliance.  The Veteran's voiding dysfunction    did not cause signs or symptoms of obstructed voiding or renal dysfunction.  The Veteran exhibited erectile dysfunction, which the examiner attributed to the Veteran's hormone therapy for prostate cancer and diabetes mellitus.  The examiner indicated that the Veteran's prostate cancer or treatment for such also resulted in radiation colitis induced diarrhea with occasional blood in the rectum.  The examiner indicated that the Veteran's prostate cancer did not affect his ability to work.  

After review of the evidence of record, the Board finds that a rating in excess of       40 percent for residuals of prostate cancer is not warranted at any point during the period under review.  As previously noted, the Veteran is in receipt of the maximum schedular rating available for urinary frequency.  Furthermore, the medical evidence of record does not show renal dysfunction or urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  As such, a higher rating is not warranted based on voiding dysfunction or renal dysfunction.  See 38 C.F.R. § 4.115a.

The Board has also considered whether a separate compensable rating is warranted for erectile dysfunction and notes that the Veteran is already in receipt of a special monthly compensation for loss of use of a creative organ for this disability.  See 38 C.F.R § 3.350 (2015).

Pursuant to Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522. The medical evidence of record indicates that the Veteran is unable to achieve an erection sufficient for penetration or ejaculation, with or without medication, but there is no evidence of penile deformity.  As such, a separate compensable rating for erectile dysfunction is not warranted.

The Board has also considered whether the Veteran's residuals of prostate cancer with erectile dysfunction present such an exceptional or unusual disability picture as    to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

In this case, the evidence shows that the Veteran's service-connected residuals of prostate cancer, other than radiation colitis, have been manifested by symptoms of urinary frequency, urinary leakage, erectile dysfunction, low energy, weight gain, and hot flashes.  Symptoms such as low energy, weight gain, and hot flashes would not necessarily be contemplated by the schedular rating assigned for urinary frequency and/or voiding dysfunction and erectile dysfunction.  However, such symptoms were noted during the period when the Veteran was in receipt of the 100 percent rating during the period following antineoplastic treatment.  To the extent such symptoms existed after January 1, 2013, referral for extraschedular consideration is only warranted where governing norms, such as marked interference with employment      or frequent periods of hospitalization, are present.  See id. at 115.  The Board notes that the Veteran's private urologist indicated that the Veteran's residuals of prostate cancer, including chronic diarrhea, made it difficult for him to be employed, and the Veteran testified that he stopped working part-time due to the constant threat of diarrhea.  However, as previously noted, the Veteran is in receipt of a separate disability rating for radiation colitis that contemplates his symptoms of diarrhea,      and such issue is not presently before the Board.  Moreover, the March 2012 and August 2014 VA examination reports indicate that the Veteran's residuals of prostate cancer evaluated herein do not impact his ability to work.  As the medical evidence of record does not show frequent periods of hospitalization or marked interference with employment due to the residuals of prostate cancer being evaluated herein, the     Board finds that referral for extraschedular consideration is not warranted.  See id.  Moreover, as the VA examiner determined the Veteran's prostate cancer did not impact his ability to work the Board finds that a TDIU claim with respect to his prostate cancer rating has not been reasonably raised for consideration in the increased rating claim on appeal.  See Rice, 22 Vet. App. at 448.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's residuals of prostate cancer with erectile dysfunction a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

A rating in excess of 40 percent for residuals of prostate cancer with erectile dysfunction is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


